 


113 HRES 349 EH: Electing a Member to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 349 
In the House of Representatives, U. S.,

September 18, 2013
 
RESOLUTION 
Electing a Member to a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives:

Committee on Energy and Commerce:Mr. Yarmuth.

 
 
Karen L. Haas,Clerk.
